Citation Nr: 9928781	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  94-11 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, on 
appeal from the initial award of service connection for 
status post back injury with chronic strain.

2.  Entitlement to service connection for chronic bilateral 
ear infections (claimed as an ear problem).

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for duodenitis.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for folliculitis, 
claimed as a disability manifested by skin rash, including as 
a disability due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from May 1971 to April 1973, 
and from September 1990 to May 1991.  He had service in 
Southwest Asia from November 6, 1990, to April 16, 1991.

This appeal is from September 1993, May 1994, and February 
1997 rating decisions of the Department of Veterans Affairs 
(VA) Montgomery, Alabama, regional office (RO).  The 
September 1993 rating decision granted service connection for 
chronic low back strain, denying all other claims now at 
issue except the skin rash, which the May 1994 rating 
decision initially denied.  The February 1997 rating decision 
increased the initial disability rating for the low back, 
effective from the date of service connection.

The Board of Veterans' Appeals (Board) remanded the case in 
August 1997 to clarify representation, which was 
accomplished, and again in December 1997 for additional 
development of evidence and further adjudication.  The case 
is now returned to the Board.

The issue styled as for a rating in excess of the initial 
rating was previously identified as a claim for an increased 
disability rating.  While the case was last on remand, the 
United States Court of Appeals for Veterans Claims 
(previously the United States Court of Veterans Appeals) 
(Court) handed down a decision distinguishing appeals from 
initial assignments of disability ratings in the decision 
that granted service connection from claims for increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court reserved the term "increased rating" for claims based 
on an assertion that a disability had become worse since the 
most recent rating.  The Board has renamed the issues in this 
case consistent with the Court's ruling in Fenderson.

The RO received evidence from the appellant on April 27, 
1999, after the date of the last supplemental statement of 
the case (SSOC) of record.  The evidence substantially 
comprises duplicates of evidence previously of record.  The 
several medical documents not of record prior to the last 
SSOC report blood pressure measurements from March 1998 to 
April 1999.  As is shown below, the current status of the 
appellant's blood pressure and the related diagnosis of 
hypertension are not in dispute in this case.  Therefore, the 
evidence that is not actually a duplicate is cumulative and 
not relevant.  Consequently, the evidence did not require 
further adjudication and issue of another SSOC prior to 
transmittal of the record to the Board.  See 38 C.F.R. 
§ 19.37(a) (1998).  

The appellant's October 1992 statement raising the matter of 
his ears identified only "ear problems."  He did not 
otherwise specify the nature of the problems.  Based on his 
statements and hearing testimony, the appellant's intent is 
to claim service connection for chronic or recurrent ear 
infections.  However, in June 1993 the appellant mentioned 
tinnitus and a decrease in hearing to VA examiners.  The RO 
has not adjudicated such claims.  The Board does not consider 
entitlement to service connection for tinnitus or for 
impaired hearing in this decision.  Clarification of whether 
the appellant is claiming service connection for impaired 
hearing or for tinnitus is referred to the RO for appropriate 
action.

The appellant has consistently stated the claim pertaining to 
gastrointestinal (GI) problems as for duodenitis while 
simultaneously reporting history of hiatal hernia in medical 
settings.  His hearing testimony is also unclear about 
distinctions among duodenitis, hiatal hernia, and "stomach" 
problems that the appellant apparently believes to be neither 
and that do not appear to be diagnosed.  The Board will limit 
its review at this time to the claimed and adjudicated matter 
of duodenitis.  The matter of clarifying with the appellant 
whether he also is claiming service connection for hiatal 
hernia or for a gastrointestinal disorder due to undiagnosed 
illness is referred to the RO for appropriate action.

The Board's December 1997 remand instructed the RO to develop 
as required and to adjudicate the matter of service 
connection for a skin disorder due to an undiagnosed illness 
pursuant to 38 C.F.R. § 3.317.  The RO did not accomplish 
that adjudication, and the Board will defer review of that 
element of the appellant's claim pending return of the case 
from the remand appended to this decision.

The Board will decide the matter of entitlement to service 
connection for a skin disorder on grounds other than those 
unique to 38 C.F.R. § 3.317.  The decision will neither moot 
nor otherwise preclude or predispose any result in the 
adjudication of the matter under 38 C.F.R. § 3.317.


FINDINGS OF FACT

1.  From the effective date of service connection for 
residuals of a low back injury to April 1996, the appellant's 
disability was predominantly manifested by lumbosacral strain 
with characteristic pain on motion and additional functional 
limitation caused by flare-ups comparable to or nearly 
approximating disability shown by spasm with extreme forward 
bending or loss of lateral spine motion.

2.  From April 1996, degenerative disc disease, which is 
attributable to the back injury in service, is predominantly 
responsible for lumbosacral disablement, manifested by 
moderate symptoms with recurring attacks.

3.  From November 18, 1996, degenerative disc disease was 
severe, with recurring attacks with intermittent relief.

4.  The appellant has not submitted competent medical 
evidence of any current chronic ear infections or other 
chronic otological pathology.

5.  The appellant has not submitted any evidence that 
constitutes his report, declaration or allegation of the 
occurrence of a specific event or events in service that he 
alleges precipitated PTSD or could otherwise be interpreted 
as an allegation of incurrence of a stressor in service.

6.  The appellant has not submitted competent medical 
evidence that he currently has duodenitis.

7.  The appellant has submitted clear and unmistakable 
medical evidence of bleeding hemorrhoids prior to entrance 
into active duty in September 1990, and that hemorrhoids 
persist to the present.

8.  The appellant has not submitted competent medical 
evidence that hemorrhoids increased in severity during active 
service.

9.  The appellant has not submitted competent medical 
evidence he had hypertensive disease in service, or of a 
nexus between currently diagnosed essential hypertension and 
diastolic blood pressure readings of 90 or greater during 
service, or of 100 or greater during the year following 
separation from service.

10.  The appellant has not submitted competent medical 
evidence of a nexus between currently diagnosed folliculitis 
and an unidentified rash incurred in service or with 
continuous symptomatology of folliculitis noted in service.



CONCLUSIONS OF LAW

1.  The criteria for greater than a 20 percent evaluation for 
lumbosacral strain as a residual of a back injury were not 
met prior to April 1996, or for degenerative disc disease 
from April 1, 1996, to November 18, 1996.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.21, 4.40, 
4.45(f), 4.71a, Diagnostic Codes 5295, 5293 (1998).

2.  The criteria for a 40 percent evaluation, and not more, 
for degenerative disc disease due to a back injury, were met 
from November 18, 1996.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.21, 4.40, 4.45(f), 4.71a, 
Diagnostic Code 5293 (1998).

3.  Claims of entitlement to service connection for chronic 
bilateral ear infections (claimed as an ear problem), PTSD, 
duodenitis, hemorrhoids, hypertension, and folliculitis 
(claimed as a skin rash) are not well grounded, and VA has no 
duty to assist the appellant to develop facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The service medical evidence of record beginning in September 
1990 refers to the Persian Gulf, Saudi Arabia, Iraq, and 
[Operations] Desert Shield and Desert Storm as locations.  
For consistency all are reported below as Southwest Asia 
unless specific identification is material to the case or the 
context in which it occurred in the record.  Throughout the 
decision, measurement of blood pressure is expressed as 
systolic pressure in millimeters of mercury/diastolic 
pressure in millimeters of mercury, e.g., 116/70, unless 
otherwise noted.

On August 1971 physical examination for entrance into 
service, all findings were essentially normal.  Blood 
pressure was measured as 116/70.  In August 1971, the 
appellant was seen for complaints of skin peeling from his 
feet, which was assessed as dry skin.  In December 1972, the 
appellant complained of an ear infection.  The impression was 
serous otitis media and externa, without notation of which 
ear.  On March 1973 separation examination, ear, digital 
rectal, skin, gastrointestinal (GI), and psychiatric findings 
were negative.

Following his period of active duty, the appellant entered 
the Army Reserve.  On a May 1977 quadrennial USAR medical 
history and physical examination, the appellant denied any 
significant illness, injury, or operation.  Blood pressure 
was 120/80.  Digital rectal examination and all other 
findings were normal.  An undated medical record on an 
October 1977 form noted the appellant's report of recurrent 
external otitis for the past three years, with current 
complaint of the right ear more than the left over the past 
few days.  His blood pressure was then 108/58.  A July 1979 
sick slip shows he sought treatment for complaints of an ear 
infection for which he was taking eardrops.  He reported past 
treatment for ear infection.  Examination showed his ears 
clear and his nose not congested.  The pharynx was red, and 
the assessment was probable pharyngitis, treatment 
unnecessary.  His blood pressure at the time was 130/90.  A 
July 1981 quadrennial physical examination report showed 
blood pressure of 110/60 with other pertinent findings also 
normal.  On September 1985 quadrennial physical examination, 
the appellant had blood pressure of 130/92.  There was a 
current right ear infection.

Private medical records of October 1988 of an initial 
evaluation noted a complaint of bleeding hemorrhoids for 
about two or three years that were currently a problem for 
about one month.  Prior medical history was negative for 
hypertension.  Other problems included decreased sleep and 
difficulty falling asleep for the past six months and a 
history of bilateral ear infections.  Abdominal examination 
was negative.  Rectal examination revealed an internal 
hemorrhoid.  The plan was to start the appellant on sitz 
baths and Anusol, and to schedule laboratory and stool 
studies.  A November 1988 note showed the laboratory studies 
were "O.K."

In August 1989, the appellant had a barium enema at Southeast 
Alabama Medical Center (SAMC) for complaints of bright red 
blood per rectum.  The study was inconclusive, which was 
thought to be due to inadequate preparation.  Sigmoidoscopy 
to 60 cm. found no abnormality.  An x-ray study with barium 
swallow showed an uncomplicated hiatal hernia in the distal 
esophagus.  The study was felt to be unremarkable otherwise.

A January 1990 Army Reserve quadrennial medical history was 
positive for ear infection, for which the appellant had been 
taking eardrops.  January 1990 physical examination noted 
negative ENT findings.  There were external hemorrhoids at 7 
o'clock by digital examination.  Blood pressure was 142/90.

In September 1990, the appellant was activated for duty in 
Operation Desert Shield.  In October 1990, he complained of 
bowel movements with bright red blood per rectum for the past 
one to five years, much increased with the training and mess 
hall food associated with his recent redeployment, and also 
increased with hard stools.  He had no complaint of weight 
loss or other systemic complaints.  The impression was 
probable bleeding internal hemorrhoids.  Examination showed 
external tags and swelling at the 12 o'clock position.  Rigid 
sigmoidoscopy to 10 cm. showed normal mucosa and a grade I 
internal hemorrhoid at 10 o'clock.  A barium enema study was 
negative for evidence of intrinsic, extrinsic or mucosal 
defect.  The impression remained that the bleeding was most 
likely due to internal hemorrhoids, which could be treated 
symptomatically.

In March 1991, the appellant sustained a low back injury 
while handling a water pump.  On seeking treatment two weeks 
later, he complained of low back pain without radicular pain.  
Examination revealed left paraspinal tenderness with a 
negative straight leg raising test.  The impression was 
lumbosacral paraspinal strain.  The appellant had similar 
ongoing complaints for the remainder of his period of 
service.  The medical records show courses of physical 
therapy, repeated seeking of treatment, and prescription of 
anti-inflammatory and anti-pain medication.

On March 27, 1991, while in Southwest Asia, the appellant 
sought emergency treatment for complaints of difficulty 
breathing while lying down.  He reported intermittent chest 
pain with shortness of breath, which had occurred before 
deployment, and that it had been thought he had esophagitis.  
He was admitted for work-up for chest pain.  An esophagogram 
with barium swallow was normal, without demonstrable hiatal 
hernia or reflux.  On March 30, 1991, he had no complaint of 
chest pain, abdominal discomfort, or shortness of breath.  
His blood pressure was 138/96.  On March 31, 1991, his blood 
pressure was measured as 142/92, 112/62, and 118/74.  On 
April 1, 1991, his blood pressure was 122/78.

The appellant was air evacuated to Germany on or about April 
2, 1991, for further evaluation.  He had a cardiology work-up 
including EKG during a cardiac stress test with negative 
cardiac results.  Blood pressure was measured during the 
stress test as 180/94, 188/96, and 196/98.  Post-stress blood 
pressures at two minute intervals were 188/90, 170/82, 
152/80, and 128/80.  Esophagogastroduodenoscopy (EGD) found a 
normal esophagus and stomach with mild duodenitis, for which 
medication was recommended.  Blood pressure readings during 
the EGD were 128/96, 129/82, and 150/86.  On April 4, 1991, 
the appellant had eight blood pressure readings taken in less 
than three hours.  Systolic pressures ranged from 118 to 136, 
and diastolic pressures ranged from 64 to 78.  The hospital 
summary from U.S. Army Hospital (USAH) Nuremberg, Germany, 
showed a final diagnosis of esophageal spasm responsive to 
Mylanta.

Five other blood pressure measurements taken from April 2 to 
April 9, 1991, had systolic measurements in the range 124 to 
146, and diastolic measurements in the range 58 to 88.  On 
April 13, 1991, the appellant was again admitted with 
complaints of chest pain while jogging and a sense of 
pressure in his throat.  His blood pressure was 140/92.  The 
final diagnosis was duodenitis, resolving.  On April 15, 
1991, follow-up, the examiner noted that the diagnosis of 
reflux esophagitis and hiatal hernia first reached in Saudi 
Arabia was determined in Germany to be duodenitis.  The 
appellant's current subjective complaint of chest pain was 
relieved with Zantac.  The impression was duodenitis with 
gastric reflux.

A medical history and physical examination for demobilization 
in April 1991 showed positive history for recurrent back pain 
and a history of esophagitis, for which he currently took 
Zantac.  The physician noted the history of former diagnosis 
in Saudi Arabia and latter diagnosis after the EGD study in 
Germany.  On physical examination, the appellant had 
decreased range of lumbar motion with subjective pain.  His 
blood pressure was 136/84.  The summary of defects and 
diagnoses stated decreased range of lumbar motion and 
duodenitis by EGD.  Orthopedic and GI follow-up were 
recommended.

On a Southwest Asia Demobilization/Redeployment Medical 
Evaluation the appellant reported a back injury and 
esophageal problem while in Southwest Asia.  He responded 
affirmatively to questions whether he was receiving any 
medicine or treatment; whether he had any swelling of lymph 
nodes, stomach, or other body parts, stating he felt pressure 
in his throat/esophagus; and that he received two injections 
and chemical agent prophylaxis while "in country."  He 
responded negatively to questions whether he had any rash, 
skin infection, or sores; stomach or belly pain, nausea, 
diarrhea, or bloody bowel movements; nightmares or trouble 
sleeping; recurring thoughts about battle experiences; or 
belief that he or his unit had been exposed to chemical or 
germ warfare.

On May 8, 1991, the appellant sought emergency treatment for 
low back pain beginning three hours before.  His blood 
pressure was 136/96.  Examination showed low back pain on 
hyperextension, without radiation, and slight tenderness to 
palpation.  The assessment was acute lumbosacral pain.

The appellant sought emergency care on May 24, 1991, for an 
upper respiratory infection.  His blood pressure was 150/102.

A May 1991 Statement of Medical Examination and Duty Status 
noted the appellant sustained a back injury in Southwest Asia 
in March 1991 while lifting a water pump.  It also noted that 
the appellant had duodenitis prior to activation and 
experienced an exacerbation, "(EPTS aggravated while on 
active duty)," for which he was hospitalized while on active 
duty.

On September 11, 1991, the appellant went to SAMC for 
treatment of a wrist injury sustained the day before.  His 
blood pressure was 148/96.  On follow-up examination of the 
wrist on September 16, 1991, his blood pressure was 138/100.  
He was advised to see his family doctor regarding 
hypertension.  On further follow-up of the wrist on September 
23, 1991, blood pressure was 120/80.

On October 5, 1991, the appellant sought emergency treatment 
at Lyster Army Hospital (LAH) for low back pain.  His blood 
pressure was 148/88.  He sought emergency treatment for his 
back again on October 17, 1991.  His blood pressure was 
152/92.  He also reported a history of hiatal hernia, now 
acting up.  The assessment was chronic back pain and hiatal 
hernia.

September and October 1992, VA x-ray studies of the sacrum 
and coccyx noted a questionable radiolucency of questionable 
clinical significance.  On September 23, 1992, the appellant 
sought VA treatment for complaints of dizziness, blurred 
vision, and substernal chest pain increased with exercise and 
lying down.  He gave a history of recent hypertension and 
possible ulcer or hiatal hernia.  He said he was told more 
than a year ago that he had a hiatal hernia.  He also had red 
blood in his stool beginning a year ago.  On examination, his 
blood pressure measurements were 156/104 and 120/90.  The 
examiner noted the appellant had had EGD, UGI, and 
sigmoidoscopy and diagnosed chest pain, back pain, 
hematochezia, and nervousness.  An ECG of the same date 
showed blood pressure of 156/104.

In September 1992, the appellant filed a formal application 
for VA disability compensation.  As claimed disabilities and 
times of their onset, he listed a back injury and duodenitis 
in Southwest Asia and rectal bleeding beginning in October 
1990 and aggravated by service.

In September 1992, the appellant was referred to Tuskegee VA 
Medical Center (TVAMC) mental health clinic because he had 
been nervous since returning from Desert Storm.  There were 
noted to be no hallucinations or depression.

In an October 1992 statement, the appellant added bilateral 
ear problem, PTSD, and hypertension to his claim for VA 
disability compensation.

On orthopedic examination (apparently at LAH) on November 9, 
1992, the appellant reported low back pain dating to 
Southwest Asia without clear history of trauma.  The 
appellant reported that currently pain increased 100 percent 
with bending and sitting and decreased with standing.  The 
assessment was facet arthralgias, possible spondylolysis.  A 
November 10, 1992, lumbar x-ray study produced an impression 
of posterior element sclerosis, especially L5-S1, 
spondylolysis not identified.

A private medical record of January 5, 1993, noted that the 
appellant had been under much stress, being recently 
divorced.  He sought cardiac evaluation because of chest pain 
and shortness of breath, and because he had been told during 
cardiac evaluation in the service in Germany that he may or 
may not have the beginning of heart problems.  Examination 
findings included a soft, non-tender abdomen with positive 
bowel sounds.  A medical problem list included history of 
hiatal hernia noted in the past and history of bleeding 
hemorrhoids.

An emergency room record and hospital summary from SAMC 
reported the appellant's January 16, 1993, admission by 
ambulance with complaints of chest pain and shortness of 
breath.  He had been brought from jail after an arrest for 
driving under the influence of alcohol.  His initial blood 
pressure was said to be labile, as high as 158/108.  Other 
measurements were 148/100 and 160/90.  The appellant gave a 
history of previously diagnosed hiatal hernia, back pain, 
rectal bleeding and labile hypertension.  After overnight 
admission for cardiac monitoring, the final diagnoses were 
atypical chest pain, hiatal hernia, hypertension, back pain, 
and episodic alcohol abuse.

VA examination on January 25, 1993, the examiner noted that 
the appellant's claim was not for duodenitis as stated by the 
RO, but actually for hiatal hernia.  The appellant reported 
that his first trouble with hiatal hernia was in Germany on 
his way to Southwest Asia.  His current complaint was of 
choking at night in the chest and feeling like he had a lump 
in this throat, which awakened him at night with difficulty 
breathing.  He also reported that hypertension was first 
noted three months after his return from Southwest Asia.  He 
said his wife, a registered nurse, took an elevated reading, 
and that he was told he had high blood pressure when he went 
to an emergency room for a wrist injury.  He reported bright 
red blood per rectum with bowel movements for about two 
years.  Regarding his back, he reported the injury in 
Southwest Asia and increasing back pain thereafter with some 
left lower extremity pain.  He currently had no radicular 
pain.

On examination, the appellant's blood pressure measurements 
were 170/96, 150/105, 165/110, and 144/96.  His skin had 
multiple, small, punctuate elevations over much of the body, 
especially the trunk.  The ears had normal tympanic membranes 
and canals.  Examination revealed no inguinal hernias.  The 
appellant walked very slowly, assuming positions during 
examination to try to relieve pain.  He had normal posture.  
There was marked tenderness over the lumbar area without 
significant spasm.  The ranges of lumbar motion were 90 
degrees of flexion, 15 degrees of extension, 30 degrees left 
and 25 degrees right lateral flexion, and 30 degrees left and 
35 degrees right rotation.  The examiner noted objective 
evidence of pain with almost all motions and on candid 
observation of the appellant walking down the hall.  Knee and 
ankle jerks were 1+ bilaterally, with negative straight leg 
raising tests to 80 degrees bilaterally, and no sensory 
deficit in the lower extremities.  Rectal examination by 
anoscope showed internal hemorrhoids, with one prolapsed at 
11 o'clock.  The diagnoses were radiolucency of the upper 
sacrum of unknown significance; status post back injury with 
chronic strain; internal hemorrhoids with prolapse; and 
essential hypertension.

In March 1993, the appellant was referred to a VA dermatology 
clinic because of a papular red rash on his arms and upper 
torso since his return from Southwest Asia.

The appellant completed a VA Persian Gulf Registry code sheet 
and had an examination on March 30, 1993.  He reported he was 
in Southwest Asia in a combat zone from November 1990 to 
April 1991.  Historically, he reported his back injury while 
in Southwest Asia, regarding hiatal hernia, that he was 
hospitalized in Saudi Arabia for symptoms of indigestion, and 
that high blood pressure began about two months after his 
return from Southwest Asia.  He attributed his chief 
complaint to smoke exposure.  The appellant reported his 
current complaints were of his back, high blood pressure, 
rash, and hiatal hernia.  Hypertension, chronic low back 
pain, and nonspecific dermatitis were listed as definite 
diagnoses.

A May 1993 upper GI series was negative for hiatal hernia.  
The stomach, duodenum, and visualized small bowel were 
normal.

An undated letter (identified by the RO in an April 1999 SSOC 
as of May 21, 1993) from the RO to the appellant at his 
address of record requested that he provide precise 
information regarding the stressors upon which he based his 
claim for service connection for PTSD.  The RO requested a 
complete, detailed description of the specific traumatic 
incident or incidents that caused PTSD, including dates and 
places of the event or events, and other information 
potentially necessary to decide his claim.

The appellant was seen at the LAH emergency room in May 1993 
for complaints of back pain for two weeks since running out 
of medication.  His blood pressures were 176/104 and 154/97.

On June 3, 1993, the appellant was seen at the Birmingham 
VAMC (BVAMC) dermatology clinic.  His blood pressure was 
154/80.  He reported noticing a few bumps on his back about 
four months after returning from Southwest Asia.  He 
subsequently developed a generalized rash with pruritus.  He 
worked with chemicals.  Examination revealed follicular based 
papules, some pustular, some healing with scab, scar, and 
hyperpigmentation.  The assessment was folliculitis.  The 
examiner took a pustule specimen to culture.

Also on June 3, 1993, VA audiology examination, the appellant 
reported a history of ear aches, drainage, high blood 
pressure, tinnitus, vertigo, and noise exposure on both his 
initial tour of active duty in the 1970s and during his tour 
in Southwest Asia.  He reported being given eardrops while in 
Southwest Asia for his problems.  He said intermittent 
tinnitus, a popping sound, had begun about a year ago, and he 
could not relate it to any specific cause or incident.  The 
examination findings were within normal limits.

On VA otolaryngology (ENT) examination the same day, the 
appellant reported a two-year history of difficulty 
understanding speech, with greater difficulty on the left 
side.  He said he was treated with antibiotics for left-sided 
otitis media while in Southwest Asia.  He complained of 
intermittent popping in his ears, but no high pitched, 
ringing tinnitus.  He denied any history of otological 
surgery or recurrent ear infections prior to a year ago.  He 
said he wore ear protection when exposed to noise in service.  
His work environment for the past 10 years had occasional 
noise.  Examination revealed normal auricle, external 
auditory canal, tympanic membrane and malleus bilaterally.  
Audiogram and tympanogram were normal.  The impression was of 
a normal ENT examination.

On VA psychiatric examination, also in June 1993, the 
appellant reported he had served in Southwest Asia at the 
front with a supply and service unit.  He said he was tense 
and apprehensive while there from the waiting and constant 
state of readiness for attacks that never came.  He said 
there was constant noise of shelling and of jets hitting 
their targets.  He reported that a few months after returning 
he felt different, nervous, "up-tight," and irritable; he 
got angry and said the wrong things.  He started drinking 
heavily because he needed something to relax him.  He said he 
had been working as a carpet machine operator, but could not 
concentrate after returning from Southwest Asia; he was 
"losing" himself.  His wife complained of his personality 
change.  He said he once drew his gun on his wife; he did not 
know why, but he was upset.  On examination, he was anxious 
and apprehensive with a tense facial expression, but 
otherwise cooperative with the interview process.  The 
diagnosis was adjustment disorder, probably PTSD in nature.  
The examiner requested psychological testing of the 
appellant.

When seen at LAH for his back in August 1993, his blood 
pressure was 152/102.  He reported that the back pain he had 
had intermittently for a long time radiated into the left 
calf occasionally.  The impression was low back pain.  He was 
told to return to the clinic for a blood pressure check.

The appellant was seen for back pain at a VA outpatient 
clinic on October 18, 1993.  History and examination produced 
impressions including low back pain and hypertension.

In an October 1993 statement, the appellant claimed 
entitlement to service connection for a rash that he said 
started while on active duty.  In a March 1994 statement, he 
reported he had no treatment for his skin while on active 
duty, but was treated for it at MVAMC in 1993 and at BVAMC in 
June and November 1993.

In November 1993 at the VA dermatology clinic, the appellant 
reported a rash on his trunk and arms since May 1993 that was 
mildly pruritic.  The examiner noted it was diagnosed as 
folliculitis in June 1993.  Examination revealed a few intact 
pustules plus post-inflammatory hyperpigmentation diffusely 
over the back and thighs.  The June 1993 culture grew Proteus 
mirabilis, enterobacteria SP, and coagulase negative 
staphylococcus.  The assessment was folliculitis, possibly 
gram-negative pathogen.  The examiner prescribed systemic and 
topical antibiotic therapy.

In January 1994, the appellant sought emergency treatment at 
LAH for exacerbation of chronic back pain of one-week 
duration.  There was no radicular component.  Examination 
revealed no muscle spasm.  There was limited range of motion 
secondary to pain.  Straight leg raising signs were positive 
at 60 degrees on the left and at 75 degrees on the right.  
The assessment was low back pain.

A February 1994 VA UGI study found no abnormality in the 
esophagus, stomach, duodenum, or visualized small bowel.  The 
impression was normal barium swallow.

An April 1994 VA dermatology clinic record noted the same 
pruritic lesions as in November 1993, with no benefit 
obtained from the prescriptions.  The assessment was 
folliculitis, possibly mechanical versus drug eruptions.

The appellant testified at a VA hearing in May 1994.  He 
identified the problem with his ears as continuous infections 
with drainage.  He said his nervous problem consisted of 
being very tense and having poor sleep.  His duty in Desert 
Storm was as a "chemical NBCNCO," ensuring companies were 
prepared to protect themselves against chemical or nuclear 
biological attack [sic].  He described his current stomach 
problems as burning in the upper stomach with anything he 
ate.  He said his hemorrhoids were internal.  He said the 
bleeding was constant and that it depended on his diet.  He 
said his last blood pressure reading was 154/94, two weeks 
ago, and he took medication for hypertension.  He said the 
only health problem he had before Desert Storm was hiatal 
hernia.  He felt his problems were service connected, because 
he had none of them before Desert Storm, except hiatal 
hernia, which got worse, causing him to spend two to three 
weeks in the hospital.  He said his first problem with his 
ears was during Desert Storm, for which he went on sick call 
once or twice.  The stomach problem he thought was from the 
food, but he was evacuated to Germany where hiatal hernia was 
diagnosed.  He said the doctor in Germany thought it was the 
beginning of an ulcer from stress.  He said he was treated 
for the hernia, but not for his stomach, which he thought was 
just the food.  He said he was never hospitalized before 
Desert Storm.  He said after returning to the states he was 
discharged from active duty back to the Army Reserves, and 
then received treatment through Fort Rucker and at MVAMC.  He 
said he received pills for the hiatal hernia, went to 
orthopedics for his back, and started getting blood pressure 
pills.  He said he was treated for those disabilities at Fort 
Rucker and MVAMC within a year of separation after Desert 
Storm.

Regarding current back problems, he said it was stiff and 
painful, more with lifting, walking, or riding.  He said he 
had trouble performing his duties at his job of 13 years, and 
that others had to "go along" with him because of his 
limitations.  He stated he received no private medical 
treatment or medication.  He did not know what medications he 
was on, having so many of them.  He had been prescribed drops 
for his ear infections, which he described as excess earwax.

Regarding his nervous disorder, when asked what life-
threatening events happened to him in Southwest Asia, he said 
he never knew when enemy or friendly forces would drop 
something on him.  He said nothing ever was dropped on him, 
but they dropped close by, 15 to 20 miles away.  He said he 
was not under direct attack.  When asked if he had duodenitis 
and hemorrhoids before service, he said he had had hiatal 
hernia, and he believed hemorrhoids became worse in service, 
because during and since service, he bled almost daily, which 
he never did before service.  He said he was put on blood 
pressure medication when he went to the hospital in Dothan 
for hiatal hernia.  He said he was on pain medication for his 
back.  He expressed concern about how he would keep his job, 
having used all of his vacation and sick time since January.

The appellant testified at a VA hearing in August 1994, 
specifically addressing his claim for service connection for 
a rash.  He reported he itches and breaks out all over his 
body.  He had no problem before going to Southwest Asia.  In 
his duty he dealt with many chemicals for training purposes.  
He said that he believed the skin condition was caused by 
wearing chemical suits with charcoal liners, because he did 
not see why the liners could not irritate the skin.  He said 
he did not know whether he was exposed to chemicals or other 
environmental agents, but for a time he slept in his truck 
with chemical supplies such as alarm systems and radar 
meters.  He first noticed a rash about three weeks after 
arriving home.  His ex-wife noticed it first, on his back.  
He first received treatment in late 1991 or early 1992.  He 
said his last treatment had been at BVAMC in April or May of 
1994.

A September 26, 1994, outpatient record of follow-up for low 
back pain at an unidentified facility noted the appellant 
worked 7:30 [a.m.] to 6 p.m. as a fork lift operator.  The 
appellant wore a back support.  He reported some pain in the 
left buttock.  Examination found the spine within normal 
limits.  The impression was spondylolysis L5-S1.  The 
therapeutic plan included prescription of Tylenol # 3 and use 
of a back brace.

In October 1994, the appellant was seen in the psychology 
service at the MVAMC Persian Gulf War Chemical Sensitivity 
Pilot Program.  The report noted that the appellant completed 
a neuropsychiatric evaluation in June 1994 that showed some 
evidence of impairment in memory and other areas of cognitive 
functioning, but it was difficult to determine the severity 
of possible deficits because of the appellant's tendency to 
exaggerate his problems.  On evaluation, he was noted to have 
clear symptoms of depression and PTSD with a history of 
increased alcohol abuse following participation in the Gulf 
War.  A plan was made to refer the appellant to TVAMC for 
treatment of PTSD symptoms.

A private medical record of October 1994 reported treatment 
of the appellant for "jock itch," which he had had off and 
on since August.  He also had a rash over his body, which the 
appellant reported had been identified by biopsy at MVAMC as 
some folliculitis.  On examination, blood pressure was 
initially 174/114; it came down to 146/100 when the doctor 
gave him Procardia.  The appellant had been without 
medication for two weeks.  Examination showed a rash on the 
inner thighs consistent with "jock itch," and some areas of 
folliculitis on the torso.  The impression was jock itch, 
hypertension, and folliculitis.

On a November 1994 follow-up visit to the VA dermatology 
clinic, the appellant complained of the same pruritic lesions 
as were seen on the April 1994 visit.  A biopsy taken last 
visit was said to show ruptured folliculitis with yeast forms 
in the follicular infundibulum, possibly Pityrosporum 
folliculitis.  Examination showed multiple 
erythematous/hyperpigmented papules scattered over the trunk, 
arms and legs, a few pustules, and excoriations.  The 
impression was folliculitis.

In a March 1995 statement, W. Sanders, D.C., reported that he 
treated the appellant for recurring low back, hip, and left 
leg pain resulting from a lifting injury while on active duty 
in 1991.  Examination revealed articular and myofascial 
dysfunction secondary to chronic sprain/strain.  Dr. Sanders 
stated the appellant's symptoms were aggravated by prolonged 
sitting, standing, bending, repetitive bending, twisting, 
lifting, and heavy lifting.

On May 1995 VA dermatology follow-up, the examiner noted that 
biopsy had shown folliculitis with increased yeast forms.  
Examination showed multiple follicular pustules.  The 
assessment was folliculitis.

A VA medical certificate of October 1995 showed a blood 
pressure of 165/98.  The appellant complained of continuous 
low back pain with temporary relief from pain pills.  He also 
complained of rash, diagnosed as folliculitis.

A November 1995 record from VA prosthetic service reveals the 
appellant was fitted with and issued two lumbosacral corsets.

In an April [] 1996 statement, S. Beranek, M.D., Chief, 
Orthopaedics, Lyster U.S. Army Aeromedical Center, reported 
he had been following the appellant in the orthopaedic 
surgical clinic for two years, during which time the 
appellant had become increasingly disabled.  Dr. Beranek 
stated the appellant had degenerative disc disease of the 
lumbar spine at the L4-5 and L5-S1 levels.  Symptoms of 
recurrent low back pain with muscular spasms initially 
occurred only with exertion, such as heavy lifting or 
repetitive bending, but he now had pain with activities of 
daily living.  Dr. Beranek opined that the appellant's 
disability was moderate with recurring attacks.

A private medical record of October 1996 noted the physician 
had last seen the appellant two years before.  Current 
complaints were uncontrolled blood pressure; the appellant 
had not been taking his medication.  He complained of 
hemorrhoids, with a history of bleeding in the past.  
Examination revealed some abdominal tenderness with positive 
bowel sounds and no gross hepatosplenomegaly.  Genitourinary 
examination revealed active hemorrhoids.  The physician gave 
the appellant some Anusol suppositories.

On VA examination of the spine on November 18, 1996, the 
appellant complained of continuous pain that frequently 
radiated down the posterior left leg to the foot, and that it 
hurt to sit, stand, walk, and go up and down stairs.  He said 
he still worked as a carpet cutter, though with difficulty.  
He took Tylenol # 3 daily for pain.  On examination, his 
blood pressure was 139/75.  He was in discomfort, and walked 
slowly with his back flexed forward.  He could stand on his 
toes, but not on his heels.  He had bilaterally positive 
straight leg raising signs, left more than right.  He was 
tender over the mid-lumbosacral spine area.  There was no 
fixed deformity.  Musculature of the back was normal.  
Forward flexion was 15 degrees.  Extension was 20 degrees.  
Lateral flexion was 10 degrees bilaterally.  Rotation was 15 
degrees to the left and 25 degrees to the right.  
Objectively, he demonstrated pain with all six tested ranges 
of motion.  Sensation and deep tendon reflexes were normal in 
the lower extremities.  X-ray study of the lumbar spine 
showed a narrowed intervertebral space between L-5 and S1.  
The impression was spondylitic changes.  Computed tomography 
(CT) of the lumbar spine was normal.  The diagnosis was 
status post lumbosacral injury, possible degenerative 
arthritis of the lumbosacral spine.

A VA medical certificate of April 1997 shows the appellant 
sought treatment for back pain, presenting with blood 
pressure of 172/113 and also complaining of headache and 
dizziness.  He reported he had been on blood pressure 
medication for about three years and had been without for 
about three weeks.  Additional measurements were 170/110, 
153/93, and 150/100.  The diagnoses included hypertension.

In July 1997, VA granted the appellant a clothing allowance 
because he wore a metal back brace.  The award document noted 
he had received a clothing allowance the previous year also.

VA medical summary records of October 1997 show a diagnosis 
of unspecified hypertensive heart disease with congestive 
heart failure.  VA outpatient treatment records of October 
1997 to June 1998 show numerous pressure measurements, all 
with diastolic pressure equal to or greater than 90, and 
three with diastolic pressure greater than 100.  Uncontrolled 
hypertension was the repeated assessment.  The treatment 
records repeatedly show peptic ulcer disease on the 
appellant's problem list.  On an initial primary care visit 
on October 15, 1997, the appellant requested medication for 
his stomach as well as blood pressure medication.  The 
problems listed included question of peptic ulcer 
disease/gastritis, hiatal hernia, and hemorrhoids.  A 
December 17, 1997, outpatient record noted the appellant's 
history of hypertension since 1991 and of a hiatal hernia, 
currently asymptomatic.  On March 2, 1998, the appellant 
complained of low back pain with pain in both heels.  He also 
reported he was taking Pepcid.  The assessment was 
hypertension, peptic ulcer disease, bilateral foot pain, and 
lumbar spine pain.

A December 1997 VA medical record entitled Chronic Disease 
and Preventive Medicine Screening Tool included a negative 
psychological screen for depression, and for PTSD.  In 
response to the question whether he had been in combat, 
assaulted, raped or seriously injured, the appellant answered 
affirmatively regarding serious injury, indicating his back.  
He responded negatively to questions whether that month he 
had been bothered by memories, thoughts or images, felt cut 
off from people, been "super alert," watchful, or on guard.

An February 1998 audiology consultation request of unknown 
provenance noted there was no infection, no trauma, and no 
lesion.

On VA psychiatric examination in June 1998, the examiner 
noted the appellant had active duty during the Vietnam era, 
but not in Vietnam.  The appellant was in the Army Reserve 
after his Vietnam era tour of active duty, saw active duty 
during the Persian Gulf War, and remained in the Army Reserve 
thereafter.  In Southwest Asia the appellant served in a 
support capacity about 25 miles from the front lines.  He 
said he was exposed to enemy dead, which were simply moved 
aside so as not to impede progress, but he did not find this 
exposure bothersome.  SCUD missiles flew overhead, but did 
not land close.  He did not receive incoming fire.  He was 
exposed to smoke from the oil fires, and he injured his back 
while there, which continued to bother him to the present.  
Upon his return, his wife noticed a difference in him.  He 
started drinking more.  He had had two divorces.

Current complaints included being tense since Desert Storm 
and being irritable and somewhat withdrawn.  He complained of 
poor sleep, but no nightmares.  He reported occasionally 
hearing the sound of tanks and that he startles easily, 
having hostile reactions if people surprise him from behind.  
He said he is preoccupied and has some problems with 
organizing work and with memory.  He felt his employers put 
up with him because he had worked at his place of employment 
for so long.  He had a regular girlfriend and was interested 
in sex, but less so than formerly.  He no longer participated 
in hobbies.  He currently attended church, but was 
uncomfortable while there.  He was currently employed full 
time as a supervisor in a distribution center where he had 
worked for 16 years, and recently gave up part time work in 
refrigeration because of stress.  He said he was tired and 
did not want to be bothered.  His appetite and weight 
fluctuated.  He ate with his girlfriend or mother and at fast 
food restaurants.  He felt depressed, and had suicidal 
thoughts when first back from Southwest Asia, was drinking 
heavily, and had been on anti-depressant medication.  He 
still drank some beer.  He watched movies at home and cried 
during them occasionally.

The examiner stated he had reviewed the appellant's medical 
records and VA claims file, but found no psychiatric 
examination.  He noted reference to neuropsychiatric testing 
and findings of cognitive and memory deficits, and to a note 
of a psychiatric appointment canceled by the appellant.

The appellant's mental status was alert, cooperative, and 
friendly.  He was oriented to time, place, and situation, 
neatly and appropriately dressed, with appropriate affect.  
He showed reasonable intelligence and judgment.  He was 
unable to remember three memory test objects, handle simple 
mental arithmetic problems or follow instructions to count 
backwards by threes.  He became addled and lost his train of 
thought in certain aspects of discussion.  He showed no 
particular paranoia or hallucinations.  He occasionally felt 
he was being watched.  There were no nightmares or 
flashbacks.  Flow of speech was average.  There were no panic 
attacks or violence.

The examiner opined that the appellant's stressors are at 
best mild to moderate compared with other situations 
producing PTSD, but the appellant was apparently fairly 
normal before Desert Storm and returned home changed with 
some symptoms of PTSD and he currently had moderate 
depression.  The symptoms were persistent, chronic, and 
interfered with home, social and vocational performance.  The 
diagnosis was PTSD with depression, mild to moderate.

On VA examination of the spine in June 1998, the examiner 
noted review of the appellant's VA claims file.  He 
summarized the findings of prior x-ray and CT studies of the 
spine and noted the statement from Dr. Beranek.  The 
appellant reported recurrent low back pain since the initial 
injury in Southwest Asia, which had become daily during the 
past two or three years, with some days worse than others.  
He reported pain now radiating into the left buttock and left 
lower extremity, sometimes to the foot.  The back pain 
sometimes disturbed sleep.  It increased with lifting, 
prolonged sitting, and walking.  It is better if he sits 
still and takes pain pills.  He felt the pain was getting 
worse over time.  His present work as a supervisor at a 
carpet distributor required that he walk a great deal and 
occasionally move heavy objects, but he did not lift them.  
He said he had lost three to three and a half weeks of work 
in the past year due to back pain, in two hour to two-day 
increments.  He had a prescribed back brace and had given up 
using a cane, which he had used for a while.

On examination the spine showed no deformity.  There was 
tenderness over the lumbar spine to both palpation and 
percussion.  The musculature of the back was within normal 
limits and without spasm or localized weakness.  Posture and 
gait were normal.  On performance of range of motion, the 
appellant complained of pain and stopped when he began 
feeling pain.  At one point, he requested a delay because of 
pain; he later completed the range of motion studies.  
Flexion was 42 degrees, extension was 5 degrees, lateral 
flexion was 16 degrees to the right and 15 degrees to the 
left, and rotation was 15 degrees to the right and 10 degrees 
to the left.  Deep tendon reflexes were within normal limits.  
Pain and touch neurologic sensations were intact in the lower 
extremities.  Supine straight leg raising of the right leg 
caused back pain at 41 degrees.  Supine straight leg raising 
of the left leg caused back pain at 15 degrees.  In the 
sitting position, full straight leg raising was performed on 
the right with only right knee discomfort.  Sitting, left 
straight leg raising caused pain in the back.

Requested x-ray and MRI studies were not performed, the 
former reportedly because the appellant could not wait, the 
latter reportedly because the appellant became 
claustrophobic.  Electromyography (EMG) nerve conduction 
studies produced electrophysiological evidence of denervation 
in the left L4-5 and S-1 distribution compatible with 
radiculopathy.  The diagnoses were chronic low back pain, 
degenerative disc disease of L5-S1, and left radiculopathy 
L4-5 and S1.

The examiner commented that functional loss in the lower back 
due to pain by subjective data was quite significant.  
Regarding the etiology of his positive clinical findings, the 
examiner noted the appellant's inability to complete the MRI, 
the definitive study, and that the CT scan of the spine is 
not the definitive study for the appellant's condition.  He 
noted prior x-ray findings of narrowing of L5-S1 disc space 
with impression of spondylitic changes and the current 
electrodiagnostic findings, with herniated nucleus pulposus 
as the most likely cause of the radiculopathy.  He stated it 
was difficult to ascertain the severity of the appellant's 
condition by objective data, but by subjective data the 
functional loss due to low back pain with radiation of the 
pain was quite significant.  Finally, he opined that it was 
impossible to conclude definitively whether the current back 
problems were the result of the original low back strain 
versus independent of it, but that it was at least as likely 
as not that the two are related.  Regarding whether the 
service-connected low back strain aggravated any other low 
back condition that it did not cause, he said, in essence, 
that it was impossible to give a more definite answer than 
that given to the question of causation.

In April 1999, the appellant stated he was told at the time 
of his incomplete MRI that another would be scheduled, and he 
has not heard from the VAMC.


II.  Analysis

A.  Disability Rating of Status Post-Injury Low Back Disorder

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  The effective date of 
the appellant's award of service connection is September 28, 
1992, the date he filed his claim for service connection.  
See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(1998).  The period under review (the period) is from 
September 28, 1992, to the present.

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, the appellant is not prejudiced by the 
Board's consideration of staged ratings.  The RO has executed 
multiple ratings during the long history of this appeal, 
considering evidence as it entered the record.  The appellant 
has argued the merits of the claim coincident with each 
submission of evidence and subsequent rating decision.  A 
staged rating under Fenderson, 12 Vet. App. 119, is little 
different.  Therefore, the appellant suffers no deprivation 
of due process in the Board's action.

The veteran has presented a well-grounded claim for a higher 
disability evaluation for his back disability, having 
appealed the initial grant of entitlement to service 
connection.  38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability, and 
subsequently appeals the RO's disability rating, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

The records contain memoranda of requests by the RO for 
medical records to each of the facilities at which the 
appellant has reported treatment, and responses from those 
facilities, either providing records or a statement that the 
facility had no records.  A MRI study of the back recommended 
by the June 1998 VA examiner, apparently intended to confirm 
or rule out herniated intervertebral disc, has not been 
performed.  In light of the examiner's medical opinion of the 
probability of a herniated disc based on alternative 
diagnostic studies, the record is sufficient to enable the 
Board to determine affirmatively that the diagnostic code for 
intervertebral disc syndrome is applicable in the appellant's 
case, which would be the primary use of an MRI study in this 
case.  The disability rating is based on demonstrated 
symptomatology and functional impairment once there is 
medical information necessary to inform the selection of the 
rating criteria, not MRI studies, and the lack of the MRI 
does not inhibit that determination.  Consequently, VA has 
satisfied its duty to assist the appellant to develop facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).

In review of claims for higher ratings, the Board considers 
all of the medical evidence of record, including the 
appellant's relevant medical history.  38 C.F.R. § 4.1 
(1998); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  As the level of disability 
may be shown by the evidence to vary during the time under 
consideration in the claim, so may the disability rating.  
Fenderson, 12 Vet. App. 119.

The RO has rated the appellant's disability according to the 
criteria for lumbosacral strain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).  A 10 percent rating is 
warranted with characteristic pain on motion.  A 20 percent 
rating is warranted with muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position.  A 40 percent rating is warranted for lumbosacral 
strain that is severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  The medical 
evidence contemporaneous with the injury and for several 
years thereafter shows the criteria for rating lumbosacral 
strain to be appropriate to the demonstrated pathology.

However, the April 1996 letter from Dr. Beranek and the June 
1998 VA examination shows that the rating criteria for 
intervertebral disc syndrome are also appropriate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).  Those criteria are 
appropriate because of the diagnosis of degenerative disc 
disease and radiculopathy and the associated symptoms 
described.  Additionally, the June 1998 VA opinion that it is 
as likely as not that the disc disease and radiculopathy are 
related to the original service-connected injury means the 
evidence is in equipoise on the material question whether to 
include the degenerative disc disease and radiculopathy in 
determining the severity and appropriate rating of the 
service-connected disability.  When evidence is in equipoise 
on a material matter in any claim, the benefit of the doubt 
is the claimant's.  38 U.S.C.A. § 5107(b) (West 1991).

There are several questions for resolution: (1) Does the 
evidence at different times show one or the other diagnostic 
code to be more appropriate for evaluating the level of the 
appellant's low back disability?  (2) What is the correct 
rating under the applicable diagnostic code?  (3) If at any 
time either code could apply, does application of one permit 
a higher rating than does application of the other?

The appellant has the characteristic pain on motion 
commensurate with a 10 percent rating throughout the period.  
There is essentially no evidence of record showing muscle 
spasm on examination, with extreme forward bending or 
otherwise, nor is there loss of lateral spine motion 
(understanding loss of to mean no lateral motion as 
distinguished from limitation of motion).  The primary 
finding in November 1992 at LAH was pain.  The notation of 
back pain in the January 1993 SAMC hospital report was 
incidental to the primary reason for hospitalization.  The 
January 1993 VA examination found no radicular pain despite 
the appellant's report of occasional left lower extremity 
pain, there was no significant spasm, and range of motion was 
nearly full.  In May 1993, his complaint at LAH was only of 
pain, not of neurologic symptoms.  He reported radiation of 
pain into the left calf at LAH in August 1993, but no finding 
or diagnosis of disc disease was confirmed.  In January 1994 
at LAH, when again complaining of exacerbation of back pain, 
there was no muscle spasm or radicular component.  The 
appellant's May 1994 testimony was about back pain, not other 
symptoms, and was consistent with the preponderance of the 
evidence at least to that time that pain related to his 
chronic strain was the cause of such functional limitations 
as he had.

In September 1994, the outpatient treatment record shows the 
appellant worked full days.  The use of a back brace is 
consistent with such pain on prolonged activity as to require 
the brace to support or inhibit motion of the back.  The 
complaint of left buttock pain is suggestive of neurologic 
involvement, but again, the examination and x-ray found 
spondylolysis, not disc disease.  The March 1995 
chiropractor's report spoke of articular (joint) and 
myofascial (muscle) dysfunction, not neurologic dysfunction.  
In April 1996 Dr. Beranek diagnosed disc disease.

Until April 1996, the preponderance of the evidence is that 
the appellant was primarily disabled by pain and attendant 
functional limitations, for example as noted in good detail 
by the January 1993 VA examiner.  This evidences shows that 
the disability is properly rated as lumbosacral strain.  
Diagnostic Code 5295.  The appellant did not show the muscle 
spasm on extreme forward bending or loss of lateral spine 
motion commensurate with a 20 percent rating.  However, he 
clearly had exacerbations of pain, as his seeking emergency 
treatment shows, commensurate with finding the degree of 
disability due to lumbosacral strain to nearly approximate 
the disability described by the 20 percent criteria.  
38 C.F.R. §§ 4.7, 4.40, 4.45(f) (1998); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The evidence does not show disability sufficient to a 40 
percent rating under Diagnostic Code 5295 before April 1996.  
There was evidence of spondylolysis in September 1994, but 
the spine was found within normal limits.  There has been 
evidence of abnormal mobility on forced motion.  There was no 
listing of the whole spine to one side, marked limitation of 
forward bending, or loss of lateral motion.  The several 
criteria of a 40 percent rating in Diagnostic Code 5295 need 
not all be present to warrant that rating.  38 C.F.R. § 4.21 
(1998).  However, the language of the rating schedule shows 
that more than a single element of the 40 percent criteria 
must be present to warrant that rating.  It would be pure 
surplus for the rating schedule to provide a 40 percent 
rating for "some of the above with abnormal mobility on 
forced motion," Diagnostic Code 5295 (emphasis added), if 
any one of the listed criteria were sufficient to warrant a 
40 percent rating.  Thus, prior to Dr. Beranek's April 1996 
diagnosis of degenerative disc disease, the evidence does not 
support rating the appellant's low back disability under any 
rating criteria other than those for lumbosacral strain, and 
the preponderance of the evidence is against rating the 
disability higher than 20 percent.

When Dr. Beranek diagnosed degenerative disc disease in April 
1996, he provided evidence that justifies rating the 
appellant for intervertebral disc syndrome.  Diagnostic Code 
5293.  At that time, he opined that the appellant's disc 
disease and disability was moderate, with recurring attacks.  
Whereas the doctor stated he had treated the appellant for 
two years and observed the increase in symptomatology and 
functional impairment, his opinion that the appellant's 
condition was moderate with recurring attacks has great 
probative weight.  The level of disability described by Dr. 
Beranek in his April 1996 statement is persuasive that a 20 
percent disability rating is correct under Diagnostic Code 
5293 in April 1996.

The November 18, 1996, VA examiner noted the appellant's 
complaint of frequent radiation down the posterior left leg, 
narrowed intervertebral disc space, objective indicia of 
pain, bilaterally positive straight leg raising signs, and 
significant limitation of motion.  The level of functional 
impairment and the appellant's credible report of frequent 
pain from radiation is consistent with, or at least nearly 
approximates, 38 C.F.R. § 4.7 (1998), a finding of severe 
intervertebral disc syndrome, recurring attacks, with 
intermittent relief, commensurate with a 40 percent rating as 
of November 18, 1996.  Diagnostic Code 5293.

The November 1996 VA examination findings of 15 degrees of 
flexion and narrowing of intervertebral space also support a 
40 percent rating under Diagnostic Code 5295.  However, where 
40 percent is the highest schedular rating available for 
lumbosacral strain, there is no benefit to rating the 
disability under that diagnostic code for any time from 
November 18, 1996 to the present.  The muscle strain and the 
degenerative disc disease affect the same anatomical part and 
produce such similar forms of disability that they cannot be 
rated separately without compensating the appellant twice for 
the same disability, i.e., pyramiding.  See 38 C.F.R. § 4.14 
(1998).  There is no question of separate rating of the 
neurologic component of the disability, because there is no 
separate functional disability demonstrated.  Cf. Bierman v. 
Brown, 6 Vet. App. 125 (1994) (foot-drop may be rated 
separately from intervertebral disc syndrome).

The June 1998 VA examiner described clinical and EMG findings 
that support continuing the 40 percent rating for 
intervertebral disc syndrome.  However, the objective 
symptomatology does not meet or nearly approximate the 
requirements for a 60 percent rating.  38 C.F.R. § 4.7 
(1998).  The appellant does describe his symptoms in a way 
that comports with the "persistent symptoms" requirement, 
but the level of symptomatology described is not pronounced.  
He did not demonstrate muscle spasm or absent ankle jerks.  
There was no local weakness.  There are not "other 
neurologic findings appropriate to the site of the diseased 
disc," Diagnostic Code 5293, of a degree to warrant a rating 
greater than 40 percent.  There was no deformity of the 
spine.  The musculature was within normal limits.  Posture 
and gait were normal.  Pain is an inherent part of the 
disability caused by intervertebral disc syndrome.  The 
appellant's testimony that he works full time (except for 
time off for exacerbations, which are discussed below), 
including considerable walking, is strong evidence that his 
condition is better described as with intermittent relief 
than with little intermittent relief.  It is not credible 
that he could be having the severity of symptoms that warrant 
a 60 percent rating and keep the work duties and schedule he 
testified he does.

The appellant's hearing testimony and his report to the June 
1998 VA examiner indicate that it is appropriate for the 
Board to determine whether extra-schedular consideration is 
warranted in evaluating this case.  See Floyd v. Brown, 9 
Vet. App. 88 (1996).  Extra-schedular rating is warranted 
when there is such an unusual disability picture or 
circumstances, such as marked interference with employment, 
or frequent hospitalization, that evaluation under the usual 
schedular criteria for the given disability is impracticable.  
38 C.F.R. § 3.321(b)(1) (1998).  The appellant's testimony 
about his limitations at work credibly shows that the pain 
diminished his work efficiency and presumably impaired his 
earning capacity, as disability is expected to do.  38 C.F.R. 
§ 4.1 (1998).  His testimony suggested difficulty working and 
accommodation by his co-workers and employer.  Such 
difficulty, and even the accommodation, is just the 
circumstance for which he is compensated under the rating 
schedule.  He has not shown "marked interference" with 
employment.  The evidence does not show unusual circumstances 
that make it impracticable to evaluate his back disability by 
application of the rating schedule.  The use of sick time 
because one is sick, or in this case injured, is not marked 
interference, but rather is consistent with the very object 
of VA disability compensation, to compensate for "impairment 
in earning capacity resulting from such . . . injuries and 
their residual conditions in civil occupations."  Id.  Thus, 
although the appellant's testimony may suggest extra-
schedular rating, the evidence does not show the criteria for 
extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (1998).  The 
Board will not remand the question of extra-schedular rating 
for consideration of that matter by appropriate VA authority.  
Floyd, 9 Vet. App. 88.

B.  Service Connection

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1998).  Of the appellant's claims for 
service connection, hypertension is subject to a statutory 
presumption of incurrence in service if manifest to a degree 
of 10 percent disabling within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309(a) (1998).

Before the Board may consider the merits of a claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
evidence not of record regarding which VA has not informed 
him of the necessity to submit such evidence.  Additionally, 
VA has sought all pertinent service and VA medical records, 
receiving either the requested records or notification from 
VA and military facilities that the facility does not have 
records matching the description of those requested.  The 
appellant's application for disability compensation is 
complete, and VA has no further duty to inform him of the 
necessity to submit any evidence to complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well grounded.  Caluza, 7 Vet. App. at 
504; see Grottveit v. Brown, 5 Vet. App. 91 (1993) 
(characterizing the type of evidence, lay versus medical, 
necessary to well ground a claim as dependent on the nature 
of the matter to be proven); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (lay individuals are competent to 
testify about matters of common experience, but expert 
qualification is necessary for VA to take cognizance of 
testimony that is rendered reliable only by expertise 
pertinent to object of inquiry).

The Court has held that the second and third Caluza elements 
can also be satisfied under 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

When, and only when, a claim is well grounded, VA owes the 
claimant a duty to assist him or her to develop the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999).  
Absent a well-grounded claim, the Board does not have 
jurisdiction to adjudicate the claim on the merits.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).  Therefore, any claim that is 
not well grounded must be denied.

1.  Bilateral Ear Infection

The appellant has not submitted competent medical evidence of 
a chronic ear disorder.  The evidence of record contains no 
medical diagnosis of an ear infection post-dating September 
1985.  He has repeatedly stated in hearing testimony and to 
medical examiners that he has ear infections, but he has 
reported having ear infections at times when examinations 
have been negative.  However, the appellant, lacking medical 
expertise, is not competent to present his opinion that he 
has a chronic medical condition as evidence of such a 
disorder, even if he is competent as a lay person to describe 
sensations that he believes show a chronic condition.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  In short, a 
claim for a disability the claimant does not have cannot be 
well grounded.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

The medical evidence of record shows the appellant had an ear 
infection during his first period of active duty, and other 
ear infections between his periods of active duty.  Thus 
there is evidence that the claimed condition was noted in the 
first period of service.  The appellant's testimony that he 
was treated for ear infections during his Gulf War service 
may be taken as evidence of the claimed condition was noted 
during the second period of active duty.

The regulation providing that continuity of symptomatology 
with a condition noted in service is evidence of service 
connection does not define continuity.  38 C.F.R. § 3.303(b).  
The common definition is "1. The quality or state of being 
continuous.  2. An uninterrupted succession or unbroken 
course."  Webster's II New Riverside University Dictionary 
305 (Riverside Pub. Co. 1984).  Continuous means, 
"uninterrupted, unbroken."  Id.  The appellant has 
submitted evidence showing considerable hiatus between 
incidents.  By any reasonable interpretation of continuity, 
the appellant has not submitted evidence of continuity of the 
symptomatology of the disorder for which he claims service 
connection.

Thus, the appellant has submitted a claim for a disability 
due to a condition noted in service without submitting 
competent medical evidence he currently has the disability.  
He has not submitted the evidence necessary to reach the 
question of nexus, because a nexus can only exist between two 
conditions, one of which, a current disability, is missing in 
the claim for service connection for a bilateral ear problem.  
The Board lacks jurisdiction to consider the merits of the 
claim, which must be denied.  Boeck, 6 Vet. App. 14.

2.  PTSD

The RO asked the appellant to provide information about the 
events in service that were the stressor or stressors that 
caused his PTSD.  The appellant was told of the necessity to 
provide the information timely if he was to be eligible for 
compensation for any period prior to the submission of the 
evidence.  VA has discharged its duty to inform the appellant 
of the evidence necessary to complete his application for and 
establish his entitlement to compensation for PTSD.  See 
38 U.S.C.A. § 5103(a) (West 1991);  Robinette v. Brown, 8 
Vet. App. 69 (1995).

During the pendency of the appellant's claim VA promulgated a 
regulation specific to establishment of service connection 
for PTSD and amended that regulation.  In 1993, VA 
promulgated a regulation making special provisions for 
establishing PTSD and intended to aid in the application of 
long standing laws and regulations to circumstances 
characteristic of PTSD claims.  See 38 C.F.R. § 3.304(f) 
(1993).  Those rules have been further refined to aid in 
deciding claims of entitlement to service connection for 
PTSD, effective March 7, 1997.  See 64 Fed. Reg. 32807 (1999) 
(to be codified at 38 C.F.R. § 3.304(f)) [hereinafter old 
section 3.304(f) and new section 3.304(f), respectively].

Although the current regulation, § 3.304(f), was the first of 
its kind in the C.F.R. for PTSD when first promulgated and 
made effective May 19, 1993, and thus was not applicable when 
the veteran initiated his claim, the VA Adjudication Manual 
provisions then in effect required essentially the same three 
elements.  See VA Adjudication Procedure Manual, M21-1, 
Subchapter XII,  50.45 (Jan. 25, 1989); see also Manual M21-
1, Part VI,  7.46 (Oct. 11, 1995).  Hence, in effect, either 
the requirements of the old section 3.304(f) [for convenience 
sake in this discussion to be understood as including the 
M21-1 provisions effective prior to promulgation of the 
regulation], or the new section 3.304(f) will apply to this 
case, depending on which version is more beneficial to the 
appellant, Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
except that new section 3.304(f) cannot apply prior to its 
effective date.  38 U.S.C.A. § 5110(g) (West 1991); Rhodan v. 
West, 12 Vet. App. 55 (1998).  Regardless of which ultimately 
applies, all three elements of a PTSD claim are required to 
be met.

Under old section 3.304(f), "Service connection for [PTSD] 
require[d] medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor."

Under new section 3.304(f), there must be medical evidence 
diagnosing the condition, a medical link between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the in-service stressor occurred.  Under both 
versions, a combat veteran's lay testimony can establish the 
existence of a combat-related stressor without the need for 
supporting evidence of the stressor in certain circumstances.  
The veteran in this case has not claimed to be a veteran of 
combat, and there is no evidence that he is, so the 
provisions relating to establishment of a combat stressor are 
not relevant.

The appellant has submitted one clear VA diagnosis of PTSD, 
in June 1998, with a diagnosis of adjustment disorder, 
probably PTSD in nature in June 1993 and another VA finding 
of clear symptoms of PTSD in October 1994.  The June 1998 
examiner commented that the stressors seemed mild to moderate 
to support the diagnosis.  However, the sufficiency of 
stressors to precipitate PTSD is an element of the diagnosis, 
and the judgment of the diagnosing physician that the 
stressors upon which the diagnosis is based were sufficient 
is presumed inherent in the diagnosis.  See Cohen v. Brown, 
10 Vet. App. 128,140 (1997).  However, no examiner identified 
any specific event or events as the stressor or stressors 
underlying the diagnosis.

In the instant case, the appellant has not submitted any 
evidence of the occurrence of a specific event of which he or 
any physician could say, "This event caused psychic 
trauma."  He did not respond to the RO's request for such 
information.  In his May 1994 hearing, he denied that he was 
in combat.  He stated that he did not come under fire.  He 
said nothing ever was dropped on him, but [missiles] dropped 
15 to 20 miles away.  He said he was not under direct attack.  
He denied that seeing dead enemy soldiers bothered him.  His 
whole evidence of the incurrence of any stressor has been his 
statements that he was apprehensive he could be killed.  The 
Board can only conclude that he has not submitted any 
evidence of a stressor in service upon which his claim for 
service connection for PTSD could be well grounded.  Absent 
evidence of incurrence of a stressor in service, there can be 
no evidence of a nexus between the current diagnosis and a 
stressor.

In Cohen, 10 Vet. App. at 137, the Court found that the claim 
was well grounded, because the occurrence of one or more 
stressors, deemed equivalent to the incurrence element of a 
well-grounded claim, was evidenced by the appellant's and 
another's lay testimony.  The Court remanded the case for the 
examiner to identify specifically the stressors that 
permitted the diagnosis of PTSD.  It was necessary that the 
examiner identify specifically the stressors, because the 
factual question whether a stressor occurred is for the 
adjudicator of the claim or the Board to determine; if an 
examiner predicated the diagnosis on stressors that never 
happened, the diagnosis is invalid.

In Moreau v. Brown, 9 Vet. App. 389 (1996), the Court found 
the case well grounded because there were diagnoses of PTSD 
that stated a nexus with events in service.  Significantly, 
and in distinction from the instant case, Moreau had reported 
specific events with which the diagnosing physician could 
find a nexus.  See Id. at 390.

In the instant case, the appellant has not provided any 
substantive statement that can be identified as the report of 
a psychically traumatic incident.  Whatever state of mind the 
appellant may have described, or other statements he may have 
made to the physicians who diagnosed PTSD or who observed 
symptoms of PTSD, there is nothing in the record that 
constitutes even an allegation of the occurrence of an event 
to which credibility can be ascribed.  There is no event to 
which the Board can point and find it to be the stressor on 
which a diagnosis is predicated.  Absent so much as a 
description of a single event alleged to be a stressor, the 
appellant cannot fulfill the incurrence-of-a-stressor element 
of a well-grounded claim for PTSD.  The appellant has not 
submitted a well-grounded claim for service connection for 
PTSD.  38 U.S.C.A. § 5107(a) (West 1991).  The Board lacks 
jurisdiction to consider the merits of the claim, which must 
be denied.  Boeck, 6 Vet. App. 14.

3.  Duodenitis

The appellant has not submitted competent medical evidence of 
a current diagnosis of duodenitis.  A claim for a disability 
the claimant does not have cannot be well grounded.  
Rabideau, 2 Vet. App. 141.

The appellant has submitted medical evidence he had 
duodenitis in service, and the opinion then that it pre-
existed service and underwent aggravation in service.  Thus, 
he has submitted evidence of incurrence or aggravation of the 
claimed disorder.  Epps, 126 F.3d at 1468.

The appellant has presented evidence of continuity of 
gastrointestinal symptomatology, but such symptoms are 
generalized and vague.  He has not submitted a medical 
opinion that the GI symptoms he has reported since service 
are symptoms of duodenitis, and the appellant is not 
competent to render such an opinion as evidence in his claim.  
Espiritu, 2 Vet. App. 492.  Moreover, without a current 
diagnosis, there is nothing existing at present with which 
the condition noted in service could be linked, or to which 
any continuity of symptomatology could have a nexus.  Savage, 
10 Vet. App. 488.

The appellant has not submitted a well-grounded claim for 
service connection for duodenitis.  38 U.S.C.A. § 5107(a) 
(West 1991).  The Board lacks jurisdiction to consider the 
merits of the claim, which must be denied.  Boeck, 6 Vet. 
App. 14.

4.  Hemorrhoids

The January 1993 VA examination is competent medical evidence 
of a current diagnosis of hemorrhoids, satisfying the first 
element of a well-grounded claim.  The second element is 
evidence of incurrence or aggravation in service.  

The appellant has submitted private medical evidence of 
hemorrhoids in October 1988 and in January 1990, both times 
when he was not in active service.  He also submitted 
evidence of diagnoses of hemorrhoids in October 1990, while 
on active duty, and of diagnosis and treatment for 
hemorrhoids after service.  The appellant testified in May 
1994 that he never had any health problems before Desert 
Storm, except for hiatal hernia.  However, he also testified 
at the same hearing that he believed his hemorrhoids became 
worse in service, because he never had bleeding before Desert 
Storm.  Except for the appellant's testimony, his claim would 
clearly and unambiguously be based on an assertion of 
aggravation.  Given his testimony, and the possibility that 
he intended to include hemorrhoids when denying any health 
problems prior to Desert Storm, the Board must consider 
whether he has submitted evidence of incurrence in service as 
an alternative basis of his claim.

"Incurred" is not defined in statutory definition or in VA 
regulation.  See generally 38 U.S.C.A. §§ 101, 1110, 1131 
(West 1991).  The Board interprets the term in the context of 
service connection claims to mean "started" or 
"originated."  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991), as distinguished from and mutually exclusive to 
"aggravated."  The presumption of truthfulness accorded 
evidence, including testimony, for the purpose of determining 
whether a claim is well grounded does not extend to 
inherently incredible evidence or testimony.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  There is clear evidence the 
appellant had hemorrhoids prior to his second period of 
active duty.  There is neither evidence nor allegation of 
hemorrhoids during his first period of active duty.  In light 
of these facts, the initial application for benefits, which 
contradicts the testimony that he never had health problems 
before Desert Storm, and the inconsistency in the appellant's 
May 1994 testimony, that testimony is not accorded the 
presumption of truthfulness to the extent it can be construed 
to include hemorrhoids in the assertion of no health problems 
prior to Desert Storm.  Absent the discredited testimony, the 
appellant has not submitted evidence that hemorrhoids were 
incurred, i.e., originated, in service.  To the extent the 
claim can be construed as based on an allegation of 
incurrence in service, it is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board lacks jurisdiction to 
consider the merits of the claim, which must be denied.  
Boeck, 6 Vet. App. 14.

The appellant has asserted that hemorrhoids became worse, 
i.e., were aggravated, in service.  A veteran is presumed to 
have been in sound condition when examined for entrance into 
the service "except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto."  38 C.F.R. 
§ 3.304(b) (1998).  A claim based on aggravation in service 
must inherently concede the rebuttal of the presumption of 
soundness, and the facts in this case clearly rebut the 
presumption.

The regulation governing service connection for aggravation 
provides, in pertinent part:

(a) General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.

(b) Wartime service; peacetime service 
after December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.

38 C.F.R. § 3.306 (1998).  The appellant has submitted 
evidence showing an episode of bleeding hemorrhoids in 
service, and he has testified that he has had bleeding almost 
daily since, which he never had before Desert Storm.  This 
testimony is suggestive of aggravation; however, temporary or 
intermittent flare-ups during service of a preexisting 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, not just the 
symptoms, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

An increase in an underlying condition is a medical question, 
as distinguished from a lay observation of increased 
symptoms.  Consequently, although the appellant may be 
competent as a lay person to report increased frequency of 
bleeding, he is not competent to proffer his testimony as 
medical evidence of an increase in severity of the 
hemorrhoids.  Espiritu, 2 Vet. App. 492.  He has also 
submitted evidence of treatment of "active" hemorrhoids in 
October 1996, which notation is uninformative about the 
severity of the hemorrhoids relative to any time in the past.  
Thus, the appellant has not submitted evidence of aggravation 
in service, i.e., an increase severity in consideration of 
all the evidence of the condition before, during, and after 
service, within the meaning of 38 C.F.R. § 3.306(b).  Cf. 
Maxon v. West, No. 97-1683, slip op. at 9 (Jul. 6, 1999) 
(questionable under Hunt whether evidence of symptoms during 
service of preexisting condition combined with lay testimony 
relating symptoms to period of combat would satisfy evidence 
of aggravation element of well-grounded claim in absence of 
medical opinions of aggravation and regulatory presumption 
accorded proof of aggravation by combat veterans).  In the 
instant case, the appellant, by his own declaration and on 
the record, is not a veteran of combat, and no presumption 
that symptomatic manifestations of a pre-existing disease 
during or proximately near in time to combat can apply.  See 
38 C.F.R. § 3.306(b)(2) (1998).

In Maxon, slip op. at 3-4, the appellant submitted statements 
from two physicians that his disability was aggravated by 
service, which the Court held satisfied the nexus element of 
a well-grounded claim.  Id., slip op. at 9.  The Court did 
not excuse the claimant from submitting medical evidence of a 
nexus in a claim based on aggravation, or otherwise exclude 
the nexus requirement from service connection claims based on 
aggravation.

In the instant case, even if the appellant's testimony and 
the evidence of diagnoses and treatment of hemorrhoids could 
be seen as evidence of aggravation in service for the purpose 
of well grounding the claim, 38 C.F.R. § 3.306(b), the 
appellant has not submitted any medical evidence of a nexus 
between the current status of the disorder and the condition 
as it was in service.  The January 1993 VA examiner merely 
diagnosed hemorrhoids, without comment on the severity 
relative to before and after service or whether anything in 
service caused them to become worse.  Likewise, each 
subsequent finding of hemorrhoids and notation of treatment 
is silent about any relationship to service or increase in 
the pathology in or due to service.

In sum, the appellant has not submitted a well-grounded claim 
for service connection for hemorrhoids.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board lacks jurisdiction to 
consider the merits of the claim, which must be denied.  
Boeck, 6 Vet. App. 14.

5.  Hypertension

The January 1993 VA examination report constitutes competent 
medical evidence of a current diagnosis of hypertension.  
Thus, the appellant has satisfied the current diagnosis 
element of a well-grounded claim.  Epps, 126 F.3d at 1468.

The appellant has not submitted any competent medical 
evidence that could rebut the presumption of soundness as to 
either of his periods of active service, which can only be 
rebutted with clear and unmistakable evidence that 
hypertension existed prior to at least one of those periods.  
See 38 C.F.R. § 3.304(b) (1998).  There is no evidence 
bearing on his blood pressure prior to the first period of 
active duty, or of elevated blood pressure during the first 
period of active duty.  The evidence of elevated blood 
pressure between his two periods of active duty is in no way 
clear and unmistakable evidence of the existence of 
hypertensive disease prior to his second period of active 
duty.  Rebuttal of the presumption of soundness is a 
prerequisite to any showing of aggravation, as aggravation is 
the increase in severity of a pre-existing disease.  
38 C.F.R. § 3.306 (1998).  Whereas the appellant cannot show 
the preexistence of hypertension, he cannot establish service 
connection for hypertension based on aggravation, and the 
claim can only be seen as lacking the evidence of aggravation 
necessary to be well grounded on that basis.  In this case, 
therefore, the evidence to satisfy the second and third 
elements of a well-grounded claim must pertain to incurrence 
in service and to a nexus between the current diagnosis and 
hypertension incurred in service.

Regulations pertinent to service connection for hypertension 
have changed during the pendency of the appeal.  Whereas the 
changes hypothetically could alter the evidence necessary to 
satisfy the incurrence element of a well-grounded claim, the 
Board will consider them to determine whether application of 
the older or the newer regulations are more beneficial to the 
appellant's claim, Karnas, 1 Vet. App. 308, and whether, if 
the latter are more beneficial, the effective date of the 
latter permits their application.  Rhodan, 12 Vet. App. 55.

When the appellant initiated his claim, there was no 
regulatory definition of hypertension for VA purposes.  In 
December 1997, VA promulgated an amendment to its rating 
criteria for hypertension that included a definition of 
hypertension, effective January 12, 1998.  See 62 Fed. Reg. 
65207 (1997) (codified at 38 C.F.R. § 4.104, Diagnostic Code 
7101 note 1 (1998)).  Also, when the appellant filed his 
claim, there was no provision for a noncompensable rating of 
service-connected hypertension.  See 38 C.F.R. §§  3.357(a), 
4.31 (1992) ("In every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a no-percent evaluation, a no-percent evaluation will 
be assigned when the required residuals are not shown").  In 
Rabideau, 2 Vet. App. 141, 143, the Court, in finding no 
present hypertension disability, cited the requirement in the 
VA rating schedule for a compensable rating of a level of 
disability commensurate with a 10 percent rating, a diastolic 
blood pressure "predominantly" 100 or more.  The Court 
further noted the lack of provision for a zero-percent rating 
for hypertension in sections 3.357(a) and 4.31 and the 
absence of a no-percent rating for hypertension in the rating 
schedule (which did not and does not require residuals for a 
10 percent rating) to conclude that absent hypertension 
commensurate with the 10 percent rating, there was no 
disability.

Thus, under the regulations and case law current when the 
appellant filed his claim, competent medical evidence of 
incurrence of hypertension in service or during the 
presumptive period, see 38 C.F.R. §§ 3.307, 3.309(a), had to 
show diastolic blood pressure predominantly 100 or greater.  
See Rabideau, 2 Vet. App. at 143 citing 38 C.F.R. 
§§ 3.357(a), 4.31, 4.104, Diagnostic Code 7101.

In 1993, VA rescinded 38 C.F.R. § 3.357(a) and amended 
38 C.F.R. § 4.31 to provide for a zero percent rating for 
hypertension to state, "In every instance where the [VA 
rating] schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met."  58 Fed. Reg. 52018 (1993).  Therefore, to the 
extent the Court's rationale in Rabideau for reasoning that 
existence of a compensable degree of hypertension was 
prerequisite to establishing entitlement to service 
connection, that reasoning could not apply after the date of 
rescission of section 3.357(a) and amendment of section 4.31.

Notwithstanding the evolution in the law during the pendency 
of this appeal, none of the changes applicable to a claim for 
service connection for hypertension offer any benefit to the 
appellant compared to the prior law, given the facts of his 
case.  Absent evidence satisfying the recent formal 
definition of hypertension at any time, there is no valid 
question of how to apply the formal definition of 
hypertension relative to its effective date.

The appellant has not submitted any competent medical 
evidence of the incurrence of hypertension in service.  He 
has submitted evidence comprising numerous blood pressure 
measurements.  Of 29 measurements appearing in the service 
medical records of September 1990 to May 1991, only 8 reveal 
a diastolic pressure of 90 or greater, far fewer than half of 
the blood pressure measurements taken during the appellant's 
active service.  Four of these were during a cardiac stress 
test.  In Rabideau, four of 10 diastolic measurements of 90 
or more during service, a much higher proportion than in the 
appellant's case, were deemed not evidence of hypertension.

The September 1991 notation in the SAMC records referring the 
appellant to his private doctor regarding hypertension is not 
a diagnosis.  The SAMC blood pressure measurements are among 
the 29 measurements of record during the presumptive year, 
during which there is not a predominance of diastolic 
measurements of 100 or greater.  Thus, neither alone nor with 
the other evidence of record, do they permit well grounding 
the claim on evidence of "a chronic disease shown as such in 
service (or within the presumptive period under § 3.307) so 
as to permit a finding of service connection," 38 C.F.R. 
§ 3.303(b) (1998).

Medical evidence of hypertension during the presumptive 
period must be evidence of hypertension manifested to a 
compensable degree within one year following separation from 
service.  38 C.F.R. § 3.307, 3.309 (1998).  Hypertension is 
compensable when diastolic blood pressure readings are 
predominantly 100 or more.  Diagnostic Code 7101.  The 
appellant's presumed truthful testimony that his wife, a 
registered nurse, found hypertension after he returned from 
Southwest Asia is an inadmissible lay recollection of a 
health care professional's medical finding that cannot well 
ground his claim.  Robinette, 8 Vet. App. 69.  The appellant 
has not submitted medical evidence of hypertension manifested 
to a compensable degree during the presumptive period.  
Consequently the appellant has not submitted medical evidence 
of the incurrence of hypertension in service either by a 
direct showing or by application of the statutory 
presumption.  Epps, 126 F.3d at 1468.

Additionally, the physicians who have diagnosed essential 
hypertension, beginning with the January 1993 VA examiner, 
have done so without expressing any opinion about the time of 
onset or otherwise linking the diagnosis with service.  
Furthermore, the appellant has not reported any 
symptomatology that any physician has opined is symptomatic 
of hypertension such that the claim could be well grounded on 
evidence of a nexus between a current diagnosis and 
continuity of symptomatology with a condition noted in 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 488.

In sum, the appellant has not submitted a well-grounded claim 
for service connection for hypertension.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board lacks jurisdiction to 
consider the merits of the claim, which must be denied.  
Boeck, 6 Vet. App. 14.

6.  Skin Rash

The appellant has submitted competent medical evidence of a 
currently diagnosed skin disorder, folliculitis.  The several 
VA dermatology clinic reports including culture and biopsy 
findings satisfy the first requirement of a well-grounded 
claim.  Epps, 126 F.3d at 1468.

The appellant stated in his October 1993 claim that his skin 
rash began while he was in Saudi Arabia.  In March 1993 he 
had said he had a rash since his return from Southwest Asia, 
and in an August 1994 hearing he said he and his wife first 
noticed the rash two or three weeks after returning from 
Southwest Asia.  Given that he separated from service 
approximately three weeks after service, it cannot be found 
that the reports of "since return," and "two or three 
weeks" are contradictory evidence that could render his 
October 1993 statement inherently incredible, thus its 
credibility is presumed.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

The appellant is competent to observe a rash on his skin, but 
not to diagnose it.  Consequently, he satisfies the 
incurrence element of a well-grounded claim, but only as 
regards the requirement to submit evidence of a skin 
condition within lay competency.  His testimony is not 
cognizable evidence of incurrence of folliculitis 
specifically, because he lacks the medical competence for his 
testimony to be such evidence. Espiritu v. Derwinski, 2 Vet 
App. 492 (1992).  He has submitted no medical evidence 
contemporaneous with his service that could serve to identify 
the skin condition.

Given that the appellant has submitted evidence of a current 
folliculitis and of incurrence of an unidentified skin 
condition in service, it will only be possible to satisfy the 
nexus element with evidence the condition was noted in 
service, of continuity of symptomatology after separation of 
the condition noted in service, 38 C.F.R. § 3.303(b) (1998), 
and a medical opinion of a nexus between the currently 
diagnosed folliculitis and the continuous symptomatology.  
Savage, 10 Vet. App. 488.

The appellant's testimony cannot, however, constitute 
evidence that folliculitis specifically was noted in service, 
for the same reason it cannot serve as evidence it was 
incurred is service outside of the context of applying 
section 3.303(b).  Folliculitis, specifically identified as 
such, is not the type of condition that a lay person's 
observation is competent to identify.  Therefore it to be a 
"condition noted inservice" within the meaning of section 
3.303(b), it must have been observed by a physician in 
service, whether written into a medical record or not.  
Savage, 10 Vet. App. at 497.

The appellant stated in March 1994 that he received no 
treatment for a skin condition in service.  In August 1994 he 
testified he first noticed it about two or three weeks after 
service, but received no treatment until late 1991 or early 
1992, which can only be interpreted as after his May 8, 1991, 
separation date.  Whereas folliculitis can only have been 
"noted during service" by a physician because such 
expertise is beyond a lay person's competency to observe, 
Id., folliculitis was not noted during service within the 
meaning of 38 C.F.R. § 3.303(b).

Absent a condition noted in service, there can be no medical 
evidence of a nexus between the current diagnosis of 
folliculitis and symptoms having continuity with a condition 
noted in service.  Moreover, in the instant case, in fact, no 
physician has stated any opinion about a relationship between 
the current diagnosis and any past symptoms, either beginning 
in or after service.

In sum, the appellant has not submitted a well-grounded claim 
for service connection for folliculitis.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board lacks jurisdiction to 
consider the merits of the claim, which must be denied.  
Boeck, 6 Vet. App. 14.


ORDER

Entitlement to a disability evaluation greater than 20 
percent for residuals of a back injury from September 28, 
1992, to November 18, 1996, on appeal from the initial grant 
of service connection, is denied.

Entitlement to a disability rating of 40 percent for 
degenerative disc disease due to a back injury is granted 
from November 18, 1996, subject to the regulations governing 
payment of monetary benefits.

Whereas the appellant has not submitted a well-grounded claim 
of entitlement to service connection for chronic bilateral 
ear infections (claimed as an ear problem), PTSD, duodenitis, 
hemorrhoids, hypertension or folliculitis (claimed as skin 
rash), those claims are denied.



REMAND

The Board's remand of December 1997, instructed that the 
appellant's claim of entitlement to service connection for a 
skin rash be adjudicated in the alternative as due to an 
undiagnosed illness under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  The RO did not execute the 
instruction.  Whereas the appellant has a due process right 
to performance of those actions instructed in a remand from 
the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

After performing any development or 
procedural actions appropriate to the 
claim, adjudicate the appellant's claim 
of entitlement to service connection for 
a skin disorder as based on undiagnosed 
illness under 38 C.F.R. § 3.317.  If the 
claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The appellant 
and his representative are free to furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to obtain additional information and to 
afford due process.  No inference should be drawn regarding 
the final disposition of the claim because of this action.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

